Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 4, 2014

                                     No. 04-14-00480-CV

  STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF J.B., As a
                          Mentally Ill Person,

                      From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2014-MH-2140
                      Honorable Polly Jackson Spencer, Judge Presiding


                                        ORDER
       The appellant’s motion for extension of time to file response is GRANTED. The appellant’s
motion for extension of time to file brief is GRANTED.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court